 Information to identify the case:
 Debtor
                   Webster Place Athletic Club LLC                                             EIN 47−2355676
                   Name


 United States Bankruptcy Court Northern District of Illinois
                                                                                               Date case filed for chapter 11 10/30/18
 Case number: 18−30466


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Webster Place Athletic Club LLC


  2. All other names used in the
     last 8 years

                                              55 East Jackson Boulevard
  3. Address                                  Suite 500
                                              Chicago, IL 60604

                                              David K Welch
                                              Burke, Warren, MacKay & Serritella, P.C.                   Contact phone 312 840−7000
  4. Debtor's attorney                        330 N. Wabash                                              Email: dwelch@burkelaw.com
      Name and address
                                              21st Floor
                                              Chicago, IL 60611

  5. Bankruptcy clerk's office                                                                           Hours open:
      Documents in this case may be filed                                                                8:30 a.m. until 4:30 p.m. except
      at this address.                        Eastern Division                                           Saturdays, Sundays and legal holidays.
      You may inspect all records filed in    219 S Dearborn
      this case at this office or online at   7th Floor
      www.pacer.gov.                          Chicago, IL 60604                                          Contact phone 1−866−222−8029

                                                                                                         Date: 10/31/18

  6. Meeting of creditors                                                                                 Location:
      The debtor's representative must    December 5, 2018 at 01:30 PM
      attend the meeting to be questioned                                                                 219 South Dearborn, Office of the
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
                                                                                                          U.S. Trustee, 8th Floor, Room 802,
      required to do so.                                                                                  Chicago, IL 60604

                                                                                                           For more information, see page 2 >



Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
Debtor Webster Place Athletic Club LLC                                                                                           Case number 18−30466


  7. Proof of claim deadline                  Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send
                                              you another notice.

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • you
                                                        your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      •     receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint: 2/4/19


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and if § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-30466-JBS
Webster Place Athletic Club LLC                                                                            Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: evelyng                      Page 1 of 1                          Date Rcvd: Oct 31, 2018
                                      Form ID: 309F                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2018.
db             +Webster Place Athletic Club LLC,    55 East Jackson Boulevard,     Suite 500,
                 Chicago, IL 60604-4396
aty            +Brian P Welch,    Burke, Warren, MacKay & Serritella, P.C.,     330 N. Wabash, 21st Floor,
                 Chicago, IL 60611-3586
aty            +Eric B Bernard,    Burke, Warren, MacKay, Serritella, P.C,     330 N. Wabash Ave., Suite 2100,
                 Chicago, IL 60611-3673
27257537        2XL Corporation,    7550 INdustrial Dr.,    Forest Park, IL 60130-2516
27257538       +Advanced Cleaning Technologies,    1350 Louis Ave.,     Elk Grove Village, IL 60007-2310
27257539        American Dawn,    PO Box 513295,   Los Angeles, CA 90051-3295
27257540       +Avalon Vaccum & Janitorial Supply,    3350 N. Ashland Ave.,     Chicago, IL 60657-2109
27257541       +Ayala Landscaping,    1218 N. 16th Ave.,    Melrose Park, IL 60160-3332
27257542       +Burke, Warren, MacKay & Serritella,    330 N. Wabash Ave., Suite 2100,     Chicago, IL 60611-3673
27257543       +CAC Payables,    55 E. Jackson Blvd.,    Suite 360,    Chicago, IL 60604-4396
27257545       +First Credit Services,    377 Hoes Lane,    Suite 200,    Piscataway, NJ 08854-4155
27257547       +Leonard Associates,    1501 N. State Parkway, Suite 6,     Chicago, IL 60610-1676
27257548        Petra,   12386 Osborne PL.,    Pacoima, CA 91331-2013
27257549       +Power Systems,    5700 Casey Dr.,   Knoxville, TN 37909-1803
27257550       +Ramco-Webster Place, LLC,    c/o Ramco Gershenson, Inc.,     31500 Northwestern Hwy, Suite 300,
                 Farmington, MI 48334-2501
27257551       +Riverside Graphics,    2 N. Riverside Plaza,    Suite 365,    Chicago, IL 60606-2620
27257552       +TSS,   123 W. Madison St.,    Suite 500,    Chicago, IL 60602-4626
27257553       +Weiner Investments, LLC,    55 East Jackson Blvd.,     Suite 500,   Chicago, IL 60604-4396

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: dwelch@burkelaw.com Nov 01 2018 02:16:56      David K Welch,
                 Burke, Warren, MacKay & Serritella, P.C.,    330 N. Wabash,   21st Floor,    Chicago, IL 60611
smg            +EDI: IRS.COM Nov 01 2018 05:43:00     Department of the Treasury,    Internal Revenue Service,
                 P.O. Box 7346,   Philadelphia, PA 19101-7346
27257544        E-mail/Text: bankruptcynotices@ecolab.com Nov 01 2018 02:18:12      Ecolab,    PO Box 70343,
                 Chicago, IL 60673-0343
27264427       +E-mail/Text: bankruptcynotices@ecolab.com Nov 01 2018 02:18:12      Ecolab Inc.,
                 655 LONE OAK DR - A1,   Eagan, MN 55121-1649
27257546        E-mail/Text: scd_bankruptcynotices@grainger.com Nov 01 2018 02:18:39       Grainger,
                 2221 N. Elston,   Chicago, IL 60614-2905
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*             +Internal Revenue Service,   Mail Stop 5014CHI,   230 S. Dearborn Street, Room 2600,
                   Chicago, IL 60604-1705
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2018 at the address(es) listed below:
              Brian P Welch   on behalf of Debtor 1   Webster Place Athletic Club LLC bwelch@burkelaw.com,
               gbalderas@burkelaw.com
              David K Welch   on behalf of Debtor 1   Webster Place Athletic Club LLC dwelch@burkelaw.com,
               gbalderas@burkelaw.com;bwelch@burkelaw.com;welchdr67393@notify.bestcase.com
              Eric B Bernard   on behalf of Debtor 1   Webster Place Athletic Club LLC ebernard@burkelaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
